Citation Nr: 0717146	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-10 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1947 to June 
1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
bilateral hearing loss has been manifested by no more than 
Level III hearing in the right ear and Level X hearing in the 
left ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters, 
dated in November 2003, in April 2005, and in January 2006, 
as well as other letters, the statement of the case, and 
supplemental statements of the case, advised the veteran of 
the foregoing elements of the notice requirements.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  Thus, the Board finds that the content requirements 
of the notice VA is to provide have been met.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004). 
 
Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior to the initial adjudication herein, the 
appellant has not been prejudiced thereby.  The content of 
the notice subsequently provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify, and the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, to respond to 
VA notices, and otherwise afforded a meaningful opportunity 
to participate effectively in the processing of his claim.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified private 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, the veteran has received two 
VA audiological examinations in this matter.  Finally, there 
is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  
 
In September 2003, the veteran filed a claim seeking service 
connection for bilateral hearing loss.  In February 2004, the 
RO issued a rating decision which granted service connection 
for bilateral hearing loss, and assigned thereto an initial 
disability rating of 20 percent, effective from September 
2003.  The veteran subsequently filed an appeal of this 
decision seeking an initial disability rating in excess of 20 
percent for his service-connected bilateral hearing loss.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), to compensate reductions in earning capacity as a 
result of the specific disorder.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2006).  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, since the veteran appealed the initial 
rating assigned in this matter, the entire body of evidence 
is for equal consideration.  Consistent with the facts found, 
the rating assigned may be higher or lower for segments of 
the time under review on appeal, i.e., the ratings may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, and Table VII.  Table VI 
correlates the average puretone sensitivity threshold, 
derived from the sum of the 1000, 2000, 3000, and 4000-Hertz 
thresholds divided by four, with the ability to discriminate 
speech, providing a Roman numeral to represent the 
correlation.  Each Roman numeral corresponds to a range of 
thresholds in decibels and of speech discriminations in 
percentages.  The table is applied separately for each ear to 
derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. 
§ 4.85.  

When the purtone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, the Roman numeral designation for hearing 
impairment is determined from either Table VI or Table VIa, 
whichever results in a higher number.  Each ear is evaluated 
separately.  38 C.F.R. § 4.86(a).  When the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86(b).

In January 2004, a VA audiological examination was conducted.  
The report noted the veteran's complaints of bilateral 
hearing loss and tinnitus.  On the authorized audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
65
85
90
LEFT
45
60
85
90
105

The average puretone threshold in the right ear was 66 
decibels and was 85 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability, using the 
Maryland CNC word list, of 88 percent in the right ear and of 
84 percent in the left ear.  The report concluded with a 
diagnosis of mild sloping to severe to profound sensorineural 
hearing loss in the right ear and moderate sloping to 
profound sensorineural hearing loss in the left ear.

The report from a private audiological examination, dated in 
July 2004, noted a diagnosis of mild sloping to severe 
sensorineural hearing loss in the right ear and moderate 
sloping to profound sensorineural hearing loss in the left 
ear.  The report noted an average pure tone threshold of 72 
in the right ear and 85 in the left ear.  The report did not 
report the results of a controlled speech discrimination 
test.

In March 2006, a second VA audiological examination was 
conducted.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
65
90
95
LEFT
50
65
95
105+
105+

The average puretone threshold in the right ear was 70 
decibels and was 92.5decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 40 percent in the left ear.  

Based upon a review of the record, the Board concludes that a 
higher initial disability rating in excess of 20 percent for 
service-connected bilateral hearing loss is not warranted.

The veteran's hearing loss as shown in the January 2004 VA 
audiological examination, results in Level III hearing acuity 
in the right ear, and Level IV hearing acuity in the left 
ear.  38 C.F.R. § 4.85, Table VI.  However, the hearing loss 
in the veteran's left ear satisfies the "exceptional 
pattern" defined in 38 C.F.R. § 4.86(a).  Applying Table 
VIa, the veteran has Level VIII hearing acuity in the left 
ear.  With Level III hearing acuity in the right ear and 
Level VIII hearing acuity in the left ear, Table VII requires 
assignment of a 20 percent rating under Diagnostic Code 6100.   

The veteran's hearing loss as shown in the March 2006 VA 
audiological examination, results in Level III hearing acuity 
in the right ear, and Level IV hearing acuity in the left 
ear.  38 C.F.R. § 4.85, Table VI.  However, the hearing loss 
in the veteran's left ear satisfies the "exceptional 
pattern" defined in 38 C.F.R. § 4.86(a).  Applying Table 
VIa, the veteran has Level IX hearing acuity in the left ear.  
With Level III hearing acuity in the right ear and Level IX 
hearing acuity in the left ear, Table VII requires assignment 
of a 20 percent rating under Diagnostic Code 6100.   

The assignment of a rating for hearing loss is achieved by a 
mechanical application of the Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered, and there is no evidence that a rating in excess of 
20 percent is warranted for the veteran's hearing loss.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The private examination performed in July 2004, and the VA 
audiological report dated in March 2005 are not sufficient 
for rating the veteran's service-connected bilateral hearing 
loss.  The private examination failed to include results from 
a speech discrimination test (Maryland CNC).  See 38 C.F.R. 
§ 4.85 (a).  The March 2005 VA audiological examination noted 
word discrimination findings, there is no indication that 
this was from a controlled speech discrimination test, 
Maryland CNC, as required by 38 C.F.R. § 4.85(a).  

The presently assigned 20 percent disability evaluation 
accurately depicts the severity of the condition for the 
entirety of the rating period on appeal, and there is no 
basis for higher staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  As the preponderance of the evidence 
is against the claim for a higher rating for service-
connected bilateral hearing loss, the benefit of the doubt 
rule is not applicable, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased initial disability rating in excess of 20 
percent for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


